            Case 2:18-cv-04484-JVM Document 78-3 Filed 04/19/19 Page 1 of 3


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF LOUISIANA

NICOLE DUCHARME,                                      )
                                                      )
       Plaintiff                                      )     Civil Action No. 18-cv-04484-JVM
                                                      )
 v.                                                   )
                                                      )     Mag. Judge Janis van Meerveld
CRESCENT CITY DEJA VU, LLC,                           )
ET AL.                                                )
                                                      )
       Defendants.                                    )

                        RESPONSE TO ADDITIONAL MATERIAL FACTS

       Defendants Crescent City Deja Vu, LLC (“CCDV”) and Mary Salzer hereby submit this

response to the alleged additional material facts by Plaintiff Nicole Ducharme. (Dkt. #68-1).

Plaintiff’s Material Fact No. 47: Employees at Deja Vu who did not have abortions would drink on

the job, and were not fired

Response: This does not create a disputed fact because Plaintiff does not identify a single individual

who she alleges drank on the job, and was not fired. CCDV has produced evidence of numerous

employees who were terminated for drinking or being impaired on the job.

Plaintiff’s Material Fact No. 48: Bartenders at Deja Vu have to do a number of untipped activities.

They have to clean the bar, restock things like cups, napkins, straws, make garnishes from lemons and

limes, get orange juice from the back and put it into pour cups, take deliveries from liquor companies,

count the cash register, pay out video poker winnings, writing checks to purveyors, etc.

Response: This statement contradicts Plaintiff’s own deposition testimony and should be stricken

pursuant to the sham affidavit rule. See Doe v. Dallas Indep. Sch. Dist., 220 F.3d 380 (5th Cir. 2000).

Defendants also object that several of these tasks do not qualify as “untipped” activities as they are

inextricably and directly linked to a bartender’s duties.

Plaintiff’s Material Fact No. 48: When Mary wasn’t there, the bartender was also the manager on

                                                  Page 1
              Case 2:18-cv-04484-JVM Document 78-3 Filed 04/19/19 Page 2 of 3


duty. When that was the case, I had to make sure that people turn in their money and count the poker

drawer, poker payouts, stuff like that.

Response: Disputed that Plaintiff was a “manager” at CCDV, although this is not a material fact to

any issue in this motion. Undisputed that Plaintiff would sometimes check to see if other employees

turned in money, or assist with poker payouts, although these are not material facts. Defendants cannot

possibly respond to the phrase “stuff like that.”

Plaintiff’s Material Fact No. 49: Bartenders’ untipped activities take up more than 12 minutes out of

every hour.

Response: This statement contradicts Plaintiff’s own deposition testimony and should be stricken

pursuant to the sham affidavit rule. See Doe v. Dallas Indep. Sch. Dist., 220 F.3d 380 (5th Cir. 2000).

Plaintiff’s Material Fact No. 50: Ms. Salzer fired Nicole on the day of her abortion procedure, and

fired Semilla within a day of her abortion procedure.

Response: Undisputed based on Plaintiff’s testimony, although neither Ducharme nor Anderson have

produced medical documentation regarding their abortions.

Plaintiff’s Material Fact No. 50: Nothing in Defendants’ handbook or posters says that tipped

employees at Deja Vu have to retain their tips.

Response: The referenced documents speak for themselves, and their content is undisputed.

Defendants object that this misstates the law; there is no requirement that employees “have to” retain

their tips – they are free to do whatever they want with their tips, as CCDV does not control that.



                                                             Respectfully Submitted,

                                                             /s Charles J. Stiegler
                                                             Charles J. Stiegler, #33456 (TA)
                                                             STIEGLER LAW FIRM LLC
                                                             318 Harrison Ave., Suite 104
                                                             New Orleans, La. 70124

                                                    Page 2
Case 2:18-cv-04484-JVM Document 78-3 Filed 04/19/19 Page 3 of 3


                                     (504) 267-0777 (telephone)
                                     (504) 513-3084 (fax)
                                     Charles@StieglerLawFirm.com

                                     and

                                     RENEE G. CULOTTA (24436)
                                     ELSPETH L. DOSKEY (37997)
                                     FRILOT, LLC
                                     1100 Poydras Street
                                     3800 Energy Centre
                                     New Orleans, LA 70163
                                     Telephone: (504) 599-8000
                                     Facsimile: (504) 599-8100
                                     rculotta@frilot.com
                                     edoskey@frilot.com

                                     Counsel for Defendants




                            Page 3
